Case: 4:19-cr-01043-RLW-PLC Doc. #: 38 Filed: 04/30/20 Page: 1 of 2 PageID #: 70



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
-vs-                                     ) Cause No. 4:19-cr-01043-RLW-PLC-1
                                         )
                                         )
MAURICE MADISON,                         )
                                         )
       Defendant.                        )


         DEFENDANT’S MOTION TO AMEND CONDITIONS OF BOND

       COMES NOW, Mark J. Byrne, Attorney for Defendant, and respectfully requests

that the conditions of bond be amended in the above matter to remove the requirement of

electronic monitoring. As grounds for this request, Counsel states as follows:

   1) Defendant has been released on bond subject to electronic monitoring since

       December 20, 2019.

   2) Defendant represents to Counsel that he has not had any violations related to his

       bond since December 20, 2019.

   3) Counsel is unaware of any violations of Defendant’s bond conditions over that

       same period of time.

   4) Additionally, pursuant to the Bail Report prepared by U.S. Pretrial Services,

       Defendant has no prior history of felony or misdemeanor convictions.




                                            1
Case: 4:19-cr-01043-RLW-PLC Doc. #: 38 Filed: 04/30/20 Page: 2 of 2 PageID #: 71



      WHEREFORE, for the foregoing reasons, Counsel respectfully requests that this

Honorable Court grant Defendant’s request, along with any other relief this Court deems

proper.



                                                Respectfully Submitted,

                                                FISCHER & BYRNE, L.L.C.

                                                /s/ Mark J. Byrne _____________
                                                MARK J. BYRNE, Fed No. 114928
                                                Attorney for Defendant
                                                7751 Carondelet Ave., #202
                                                Clayton, MO 63105
                                                (314)231-0777 / Fax (844) 273-9163


                            CERTIFICATE OF SERVICE

       The above-signed document was filed via-electronic filing to the United States
District Court of Eastern Missouri on this 30th day of April, 2020.




                                            2
